Citation Nr: 0733184	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  09-33 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right eye injury with traumatic maculopathy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1956 to August 1958.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from February 2004 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
right eye injury and granted service connection for residuals 
of a right index finger injury and assigned a noncompensable 
rating effective November 6, 2003.  In April 2004, the 
veteran filed a notice of disagreement with the two issues.  
The RO issued a July 2004 statement of the case (SOC) 
continuing the noncompensable rating assigned for residuals 
of a right index finger injury.  At the same time, in a July 
2004 rating decision, the RO granted service connection for 
residuals of a right eye injury and assigned a 20 percent 
rating effective November 6, 2003.  In August 2004, the 
veteran disagreed with the rating assigned for his eye 
disorder claim and in September 2004, he perfected his appeal 
regarding this issue.  In July 2005, the RO issued a 
supplemental SOC that addressed, among other things, an 
increased rating for the residuals of a right index finger 
injury, which essentially extended the time the veteran had 
to file a substantive appeal.  The veteran never perfected 
his appeal in regards to right index finger claim and that 
matter is not before the Board.  In August 2007, the veteran 
testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran also seeks entitlement to an 
evaluation greater than 20percent for his service-connected 
residuals of a right eye injury with traumatic maculopathy. 


At his August 2007 video conference hearing, the veteran 
testified that he could not read out of his right eye and 
could not see or focus on anything directly ahead, but could 
see out the side of the right eye; his non service-connected 
left eye was getting weaker; and his glasses were no longer 
strong enough for him.  He also indicated that he now has 
pain and headaches associated with his right eye.  As the 
veteran's symptoms associated with his right eye appeared to 
have increased in severity since his last VA examination in 
February 2006, a new VA examination is warranted.  

It appears that pertinent medical records may remain 
outstanding.  At his August 2007 video conference hearing, 
the veteran indicated that he was going to set up a VA 
appointment to have his eyes examined because his glasses 
were no longer strong enough for his purposes.  As such 
records might have some bearing on the veteran's claim and 
are constructively of record, they must be secured, if they 
exist.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was provided notice of what type of information and evidence 
was needed to substantiate his claim seeking an increased 
rating, but was not notified of the criteria for establishing 
an effective date of award.  The RO/Appeals Management Center 
(AMC) has the opportunity to correct any notice deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given 
appropriate notice regarding effective 
dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO/AMC should ask the veteran to 
identify any and all health care providers 
who have treated him for his right eye 
condition since 2005 (the last year 
treatment records have been associated 
with the claims file).  The RO/AMC should 
obtain copies of any and all treatment 
records from health care providers the 
veteran identifies that are not already of 
record.  In particular, the RO/AMC should 
obtain copies of any and all treatment 
records from the VA Central Texas Health 
Care System.  

3.  The RO/AMC should schedule the veteran 
for a VA ophthalmology examination to 
determine the nature and extent of his 
service-connected residuals of right eye 
injury with traumatic maculopathy.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
should summarize the medical history, 
including the onset and course of the 
service-connected residuals of right eye 
injury; describe any current symptoms 
attributed to the residuals of the right 
eye injury and associated manifestations 
including, but not limited to, 
maculopathy, scarring, any associated pain 
and decreased visual acuity; and provide 
diagnoses for any and all pathology 
identified.

4.  The RO/AMC should then review the 
record, arrange for any further 
development suggested by the veteran's and 
his representative's response, and 
readjudicate the claim.  If the claim 
continues to be denied, the veteran and 
his representative should be furnished an 
appropriate supplemental SOC and afforded 
the opportunity to respond. The case 
should then be returned to the Board, if 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



